tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas 501-dollar_figure release number release date date july legend org - organization name xx - date address - address org address certified mail dear taxpayer_identification_number person to contact employee identification_number contact numbers phone fax this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated november 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1 c -i d you did not engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 you are operated for a substantial non- exempt_purpose which is not an exempt_purpose your net_earnings inure to the benefit of private shareholders and individuals which is prohibited by sec_501 you are operated for a substantial private purpose rather than a public purpose which is prohibited by internal_revenue_code sec_501 and sec_1 c - d ii contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed form s to form s you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and number are shown in the heading of this letter ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone sincerely aly gage nanette m downing director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations n pennsylania st p o box indianapolis in department of the treasury date april org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration and sign and date both copies of the enclosed form_872 within ' days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form_872 letter rev catalog number 34809f - form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended december 20xx of ein legend org organization name ein - ein treasurer 1st bm g state - state org-1 - organization name president - president xx - date treasurer - co-1 through co-4 - through companies bm-1 bm-2 - ra-1 through ra-5 - through ra issue whether the sec_501 exempt status of org should be revoked effective january 20xx facts the org org was organized as a sec_501 organization on august 19xx as the org-1 the organization was granted exempt status under sec_501 as a publicly_supported_organization described in sec_509 and sec_170 per our letter dated november 19xx the name was changed to org with the state secretary of state on june 20xx org’s articles of incorporation states the objects and purposes of the corporation are to undertake activities that in the judgment of the directors benefit religious charitable scientific literary or educational_purposes within the meaning of sec_501 c of the internal_revenue_code_of_1986 or any corresponding provision of any future united_states internal revenue law the corporation has been created solely to further and encourage such purposes by means of financial aid or contributions the corporation wants to contribute to those causes and projects which are not being addressed by our current government the corporation will also accumulate and or reinvest a portion of the contributions made to the corporation for such periods and in such amounts as it shall deem necessary in order to best accomplish its purposes the corporation has been created not only to allocate its funds to administer current benefits but also to create significant future endowments to benefit religious charitable scientific literary or educational_purposes by investing a portion of the contributions made to the corporation any investments made by the corporation will be facilitated in the most prudent manner possible as determined by the board_of directors the corporation shall not carry on any activities not permitted to be carried on by an organization_exempt_from_taxation form_1023 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service - form 886-a rev date schedule number or exhibit of explanations of items name of taxpayer tax identification_number year period ended org december 20xx ein org stated on its form_1023 that its primary purpose was to assist charitable_organization and individuals president is the founder of org and the president he is an attorney cpa certified appraiser and financial planner the initial form_990 shows bm-1 and bm-2 the parents of president as the other board members org represented by president a director of the organization stated in its letter dated september 19xx to the irs that it is soliciting various financial professionals to have their clients do charitable planning with org according to president the individual planners will have no private interest in org but will merely use the organization as their charity of choice when and if they take on clients with charitable priorities they will only be a source of clients for the organization and will receive no compensation_for their efforts org will actively solicit contributions from the public as well exhibit a org’s 20xx year was examined in a statement during the examination org stated that 20xx form_990 org’s primary goal is to aid and assist any individual or tax exempt_organizations who are involved in any qualified charitable scientific religious or educational activity org markets its services through financial planners who implement charitable giving plans for their clients they refer their clients to org as their designated charity in most situations org has as a program where certain donors can direct their gifts to their favorite charities or charitable causes all directed gifts are required to be distributed to organizations who qualify under one or more of the exempt categories org’s only material expense is the marketing fundraising fees paid to financial advisors who refer donors to org exhibit b-1 item in its 20xx form_990 org reported dollar_figure in income from direct public support and dollar_figure in assets per form_990 part iv balance_sheet it reported no grants to sec_501 organizations it reported a total of dollar_figure in individual grants to named individuals for stated purposes including poverty need and education these individual grants ranged in amounts from dollar_figure the 20xx form_990 reported loans outstanding in the total amount of dollar_figure at end of the year to ra-1 dollar_figure ra-2 dollar_figure and ra-3 dollar_figure the form_990 stated that the officers and board members were still president bm-1 and bm-2 publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page to dollar_figure form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended december 20xx of ein president president org’s treasurer in 20xx is the signer on the bank accounts and the poa for the audit he provided accounting services for org including the preparing of the form_990 president also provided legal services to org no form_w-2 or form_1099 _was filed exhibit e- item sec_24 sec_26 sec_28 sec_36 and sec_38 legal and accounting fees on the form_990 totaled dollar_figure the examination also indicated that president had a personal accounting legal and appraisal service and that receipts for these services were deposited into org’s account exhibit e- item a review of the operations showed that president was no longer on the board in 20xx but continued as the signer on the accounts and handled the operations there is no discussion or minutes documenting president’s authority the new treasurer treasurer was listed as being paid but no w-2 or form_1099 was issued treasurer was also an employee at the bank used by org and handled all cash withdrawals and transactions at the direction of president board meetings the only board meeting held was the annual meeting where officers were appointed no other issues were documented and no other actions were authorized grants the dollar_figure grants that were made by org to individuals in 20xx are not documented and in some cases made by org by withdrawing cash and purchasing cashier checks org did not provide a list of procedures used to determine who qualifies and proof that the grants were used for an exempt_purpose exhibit -e- item loans according to the promissory notes org loaned dollar_figure to three entities in 20xx as follows co-1 co-2 co-3 dollar_figure the notes provide for interest there was no loan agreement no documentation of board approval in the minutes and no payment schedule there is no evidence that any payments were made exhibit e - item and exhibit f form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org schedule number or exhibit _ explanations of item sec_4 of tax identification_number year period ended ein december 20xx during the period 19xx through 20xx org loaned three donors approximately dollar_figure including accrued but unpaid interest exhibit c according to president at the end of 20xx org agreed to settle the total amount of these loans including accrued but unpaid interest by selling the notes back to the three donors for a combined total amount of dollar_figure exhibit e - item however the sale of the loans was not reflected on the form_990 as of december 20xx accordingly these loans were included as assets on the ending balance_sheet as of december 20xx but were not included on beginning balance_sheet as of january 20xx in 20xx and 20xx org funds were given to ra-4 now known at ra-4 a former wife of president funds to her in 20xx in 20xx org loaned an additional_amount of dollar_figure to her exhibit e - item and and exhibit j according to president at the end of 20xx all but dollar_figure had been paid back according to president they were divorced in 20xx org loaned promotion of partnership the examination of the financial and operational records presented showed that org’s main activity was the promotion of a program where an individual creates an entity a llc entity with a non-voting interest owned by the individual and a voting interest owned by the individual the individual donor transfers the non-voting interest to org creating a partnership through the agreement creating the partnership entity the general_partner retains full control of the partnership entity the non-voting interest cannot be sold transferred or substituted without the general partner's permission the general_partner can admit new non-voting interest members diluting ownership and the general_partner can dispose_of assets at will and on any terms and controls any distributions in some partnership agreements the non-voting interest assigns a power_of_attorney to the general_partner the individual then transfers the non-voting interest to org while retaining the ownership of the general_partner the individual never relinquishes control of the underlying assets exhibit g there were of these partnerships involved with org in 20xx the partnership llc lp agreement that org has with the individuals does not allow org to have any control of the assets of the partnership the general_partner individual has complete control of the assets he can sell trade or use the assets for nonexempt purposes without consent of org org only receives the income generated from the assets as reported on the form 1065’s and k-1’s it was also noted that several identified financial planners had setup llc lp with org and therefore created a relationship that will identify them also as an insider president charges a fee to set up and maintain the partnerships and to appraise the non-voting interest donated to org he charges an additional annual fee based on form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of item sec_5 of form 886-a rev date name of taxpayer org tax identification_number year period ended december 20xx ein the asset value appraisals are for around to of the book_value even though the appraisal states that non-voting interest is not transferable and has no control he is the founder and president through 20xx of org and is the signer on all accounts through current he deposits substantially_all earnings to org accounts some funds are then invested into a for-profit subsidiary this subsidiary was used to pay some of his personal expenses some loans and personal expenses come directly from org no w-2 or has been issued org has no accounting_records during the examination it was determined that president had a personal accounting legal and appraisal service and that receipts for those services were deposited into the org bank account exhibit e - item org funds were invested in co-4 an llc owned in part and managed by president exhibit e - item and org paid fees to financial planners sometimes referred to as fundraisers no contracts exist and the payments are not reported on any form_1099 exhibit e - item and - dollar_figure ra-5 llc- president stated that the fees are negotiated exhibit e - the org’s website and marketing presentations developed and used by president promoted the tax advantages increasing wealth allowing wealth to transfer to heirs and the ability to maintain control_over the charitable donations exhibit - org s website had a section on acceptable business_interest any partnership or llc must inciude two provisions first it must include a right to receive mandatory distributions and secondly it must provide for an unrestricted right to sell or transfer the interest the llc and partnership interests accepted by org that were reviewed included very few prepared by independent actors the majority was prepared by president and all that the agent reviewed were appraised by president fees for the preparation and appraisals were deposited to the organization account but it was not possible to determine if the funds were part of org's funds or president’s private practice the agreements do not allow sales or distributions and the appraisals note thatthe _ limited interests are completely controlled by the general_partner payments are exclusively non-voting interests in partnerships and llc’s a small amount of cash distributions and fees investments are the maintained partnership and llc agreements and residual income unreported income from the partnerships in 20xx after transfer org receives k-1 forms for the allotted share usually of income from the partnership the general_partner receive sec_1 of the income org treats the income as passive_income excluded from ubit further it does not list the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items of schedule number or exhibit org income on its form_990 claiming the k-1’s are late and failing to amend the returns or reporting cash only- exhibit e - item ein december 20xx in the in 20xx org failed to report on its form_990 income from schedules k-71 amount of dollar_figure the schedules k-1 arise from org's limited_partnership interests resulting from non-cash transfers the individuals claim a charitable deduction for the amounts reported as contributions on the organization's form_990 the individuals are the general partners that retain control_over the assets held by the partnerships the income reported on the schedules k-1 issued to org was not in prior and subsequent years the schedules k-1 issued reported on its form_990 to ‘the organization reported the following amounts of income unreported income per form_990 per schedule k-41 year 20xx 20xx 20xx 20xx 20xx 20xx total for the years 20xx through 20xx org under reported its gross_income by a total of dollar_figure - exhibit e - item and exhibit - h law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose it engages primarily in activities that publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit of explanations of items tax identification_number year period ended form 886-a rev date name of taxpayer org december 20xx ein sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will ‘preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 rev_rul 1968_2_cb_210 holds that an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 purposes the revenue_ruling states that the exempt_organization ensures use of the funds for sec_501 purposes by limiting distributions to specific projects that are in furtherance of is own exempt purposes it retains control and discretion as to the use of the funds and maintains records establishing that the funds were used for sec_501 purposes form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit of tax identification_number year period ended explanations of items ein december 20xx form 886-a rev date name of taxpayer org in best lock corporation v commissioner 31_tc_620 the court upheld the denial of an organization that loaned funds to members of the founder's family even though the loans were repaid the court determined that loans to family members and unsecured loans to friends of the founder and his family promoted private rather than charitable purposes sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required publish no irs gov department of the treasury-internal revenue service form 886a catalog number 20810w page form 886-a rev date explanations of items name of taxpayer org tax identification_number year period ended december 20xx of ein schedule number or exhibit information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo aff'd u s app lexis 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items of schedule number or exhibit tax identification_number year period ended ein december 20xx name of taxpayer org activity the tax_court nevertheless upheld the commissioner's denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of k's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 an organization does not serve a public rather than a private interest within the meaning of reg c -1 d if any of its assets or earnings inure to the benefit of any insiders or disqualified persons sec_1_501_c_3_-1 inurement is any transfer of charitable assets to the organization’s insiders for which the organization does not receive adequate_consideration inurement can take many forms excessive_compensation for services is a form of inurement for example in 203_f2d_872 cir the fifth circuit held that the organization’s payment of a full-time salary for part-time work was inurement the use by insiders of the organization’s property for which the organization does not receive adequate_consideration is a form of inurement see eg the 412_f2d_1197 ct_cl holding that the insiders’ use of organization-owned automobiles and housing constituted inurement 222_fsupp_151 e d wash holding that the organization’s provision of goods services and refreshments to its members constituted inurement loans that are financially advantageous to insiders from the organization’s funds particularly unexplained undocumented loans are a form of inurement for example in the founding church of scientology f 2d pincite the claims_court listed unexplained loans to and from insiders among the examples of inurement in 823_f2d_1310 cir the ninth circuit held that debt repayments in the form of percent of the organization's income made to the organization’s founder allegedly to compensate the founder for the organization’s past use of his personal income and capital constituted inurement in 283_fsupp2d_58 d d c 20xx the court held that forgiveness of interest was a form of inurement leasing arrangements that favor disqualified persons to the detriment of the organization are a form of inurement in the founding church of scientology f 2d pincite the claims_court treated the organization’s payment of rent to the founder's wife as inurement in the absence of any showing that the rental was reasonable or that form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number year period ended explanations of item sec_11 of ein december 20xx the arrangement was beneficial to the organization see also 272_f2d_168 cir holding that inflated rental prices constitute inurement payment to one person for services performed by another or for services presumed to be performed without any proof of performance is a form of inurement in church of scientology f 2d pincite the court listed royalties received by the organization’s founder on the sale of publications written by others among the improper benefits received by the founder from the organization in the founding church of scientology f 2d pincite the court held that the payment of salary to the founder's daughter without any proof that she actually performed any services for the organization constituted inurement a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement 365_f2d_792 8th cir 318_f2d_632 7th cir church of scientology f 2d pincite- in church of scientology f 2d the provision of inurement can be direct or indirect pincite the organization transferred in excess of dollar_figure million to a for-profit corporation incorporated by the organization’s founder and his wife the directors of the corporation were high-ranking members of the church of scientology the directors approved the founder’s decision to transfer dollar_figure million from the corporation’s account to the ship apollo_aboard which the founder and his family lived the ninth circuit held that the funds funneled through the for-profit corporation constituted inurement to the founder and his family church of scientology f 2d pincite in 765_f2d_1387 cir the ninth circuit held that a church that conducted its activities by mail did not qualify for exemption under sec_501 because a substantial purpose of its activities was to benefit a for- profit corporation controlled by the church's insiders the church employed an advertising agency controlled by its insiders to provide all of the printing and mailing services for the church’s mass mailings the advertising agency devoted approximately two-thirds of its time to the work for the church the majority of the church’s income was paid to the advertising agency although the advertising agency claimed to have clients unrelated to the church it did not advertise its services and refused to identify its other clients the ninth circuit held that the church was operated for the substantial non exempt_purpose of providing a market for the advertising agency's services and thus primarily served the private interests of the advertising agency and its owners rather than a public purpose in so holding the ninth circuit rejected the church's argument that the income paid_by the advertising agency should not be included in the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit - explanations of item sec_12 of tax identification_number year period ended form 886-a rev date name of taxpayer org ein december 20xx determination of reasonableness and treated this income as indirect inurement of the church’s earnings to the church's insiders the prohibition on inurement in sec_501 is absolute the service has the authority to revoke an organization’s exempt status for inurement regardless of the amount of inurement see spokane motorcycle club supra the founding church of scientology f 2d pincite government's position org does not qualify as an organization described in sec_501 because it is not operated for an exclusive exempt_purpose it substantially benefits private interests and its net_earnings inure to the benefit of private shareholders and individuals not operated for an exclusive exempt_purpose org does not engage in any charitable activities according to its 20xx form_990 it provided grants totaling dollar_figure to individuals the organization stated in its letter dated november 20xx that org selects grantees based on need the organization did not provide any documentation to support the claim that monies are awarded based on need the organization did not have any specific guidelines and procedures to determine whether an individual qualified as a charitable_class for a charitable or educational grant there was no independent group of individuals who were charged the task of making the grant selections the organization did not have a follow-up procedure to determine that the grant was used for the intended purpose therefore the grants awarded do not qualify as an exempt_function expense and is considered to be a private benefit to the individuals who received the funds in 20xx as shown in promissory notes org made three loans to individuals in the total amount of dollar_figure the organization made several loans to individuals despite the fact that in 20xx the outstanding balances due from prior loans were sold for substantially interest was accrued but not collected less than the reported outstanding balance and there were no payments made against the outstanding balances from the initial issuance of the loans to the date the loans were sold back to the borrower in 20xx org was therefore on notice as to the risk of loans no interest collected or a schedule of payments provided no payments have been made on the loans it is our position that is a private benefit to the individuals who received the loans as for the 20xx loans there were org's main activity in 20xx was the promotion of partnerships with donofs there were partnerships org operates a program that allows individuals form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number year period ended explanations of items of ein december 20xx partnerships limited_partnerships and llc’s to claim a sec_170 deduction for asset s transferred to org but allows the donor to retain control and subsequently purchase the asset s back at a value that is substantially less than the chartable amount initially claimed these transactions do not exclusively serve an exempt_purpose described in sec_501 and provides substantial private benefit to persons who do not belong to a charitable_class including the organization’s founder it is the service’s position that the donor does have advisory and or control of monies assets contributed only by him not over the entire general fund and segregated as the organization seems to be stating and even though the organization claims there is no segregated fund recorded the facts are that the funds are identified when transferred these transactions are structured to improperly shift income from taxable entities to a tax exempt_organization for the purpose of deferring or avoiding taxes these transactions have the same economic_effect as the transaction described in notice 20xx-30 irb 20xx-17 april 20xx the partnership llc lp agreement that org has with its donors does not allow org to have any control of the assets of the partnership the general_partner donor has complete control of the assets he can sell trade or use the assets for nonexempt purposes without consent of org org only receives schedules k-1 reflecting its share of the income generated from the assets as reported on the forms it was also noted that several identified financial planners had setup llc lp with org and therefore created a relationship that will identify them also as an insider it is our position that the partnership activities which were the main activities of org had a substantial non-exempt purpose in addition the partnership activities provided a private benefit to the donors the organization has also failed to meet the reporting requirements failed to report gross revenues from it’s partnership activities - this understatement exceeded of the reported gross_receipts correct balance_sheet amounts notes receivable and it’s accrued interest earned under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 inurement the last loan made was to the former ra-4 who president states was unrelated to the organization ra-4 was married to president at the time the initial loan was made 20xx ra-4 made the payment checks payable to president instead of org however it was noted that the checks were deposited into org’s checking account ra-4 did not pay back the entire loan president states that he paid the loan back by form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit ' form 886-a rev date org tax identification_number year period ended name of taxpayer explanations of items of ein december 20xx reducing the amount he claims to have donated to org it is our position that this was inurement and therefore revocation of the organization’s exempt status is proposed taxpayer's position the organization states that its primary purpose is to take the gifts received from their partnership llc lp interest and make charitable_contributions to various exempt_organizations who qualify under sec_501 the organization states that org will have complete control_over the funds and that the donor can not direct where the donated monies or other assets can go however the organization stated in their letter dated november 20xx item the following as a donor directed organization org directs dollars received from donors to the donor's preferred charitable_organization however org does not hold dollars in a separate segregated fund nor does org accept gifts to that end all cash contributions received are either immediately distributed to charitable organizations or held in org’s general fund the same policy applies for both cash gifts and non-cash gifts the assets held in org’s general fund are completely controlled by org and no donor has any advisory privileges in regard to the assets of org conclusion it is the irs's position that org failed the operational_test as described in income_tax regulation sec_1_501_c_3_-1 and c -1 d ii org was not operated exclusively for an exempt_purpose it serves private rather than public interests its net_earnings inured to the benefit of private shareholders and individuals org has also failed to meet the reporting requirements failed to report gross revenues from it's partnership activities - this understatement exceeded of the reported gross_receipts correct balance_sheet amounts notes receivable and its accrued interest earned under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status should be revoked effective january 20xx publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
